     Case 2:17-cr-00213-JCZ-JVM Document 63 Filed 11/20/19 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                             CRIMINAL ACTION


VERSUS                                               NO: 17-213


JON C. BALLAY                                        SECTION: "A"
                                                     Mag. 1



                ORDER SETTTING STATUS CONFERENCE

     IT IS ORDERED that a STATUS CONFERENCE is SET for Tuesday,

November 26, 2019 at 9:45 a.m.

     New Orleans, Louisiana, Wednesday, November 20, 2019.




                                          ______________________________

                                          Judge Jay C. Zainey

                                          United States District Court
